Ferguson, Judge
(concurring in the result) :
I concur in the result.
The Chief Judge and I are in agreement with respect to the ultimate conclusion to be reached in this case. In view of the disapproval of the specification relating to Christine by the board of review and the fact that a reading of the record discloses, as urged by the United States, that Debra made no statement to the pretrial investigating officer inconsistent with her testimony in court, it is clear to me that the instructions regarding corroboration and the effect to be accorded prior inconsistent statements did not prejudice the accused.
Nevertheless, I am unable to agree that the advice regarding the necessity for corroboration may be dismissed as merely lacking in precision or as inadvisedly utilizing involved phraseology. Rather, it appears the instruction is so worded that it offered little meaningful guidance to the court-martial and, therefore, deserves our unhesitating condemnation. See United States v Acfalle, 12 USCMA 465, 31 CMR 51, and United States v Shanks, 12 USCMA 586, 31 CMR 172. Be that as it may, the need for corroboration arose only with respect to the charge involving Christine, for Debra’s testimony, as noted by the board of review, was neither self-contradictory, uncertain, nor improbable. United States v Henderson, 4 USCMA 268, 15 CMR 268.
Turning to the instruction on prior inconsistent statements, it is at once apparent that it conveyed even less information to the court members than did the advice regarding the need for corroboration. While the law officer did inform the court that it was not to consider such statements for the purpose of establishing the truth of the matters asserted therein, he did nothing to link these pretrial declarations with the effect which they had on the witnesses’ credibility. Rather, he satisfied himself with the declaration that they were admitted “for the purpose of showing prior inconsistent statements.” There is, therefore, small wonder the president asked that the advice be repeated, a factor which, in my opinion, argues its incomprehensibility.
Once more, however, the law officer’s lapse must be held to have no effect *609Upon the accused’s rights in view of the action of the board of review and the fact that the record demonstrates no inconsistency between Debra’s trial testimony and her pretrial statements.
This record glaringly demonstrates the need for law officers carefully to consider their instructions in light of the evidence and so to frame them that their advice conveys to the court a meaningful picture of the legal concepts and limitations involved. United States v Acfalle, supra. That this law officer did not do so is clear and, but for the factors to which I have heretofore alluded, I believe that reversal would be required. As, however, we are faced only with findings of guilty regarding indecent liberties with Debra, whose testimony is neither contradictory, improbable, uncertain, nor at odds with her pretrial statements, there was no prejudice to accused’s rights.
I, accordingly, join in affirming the decision of the board of review.